


110 HR 6222 IH: Working Families Gas Tax Credit Act of

U.S. House of Representatives
2008-06-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6222
		IN THE HOUSE OF REPRESENTATIVES
		
			June 10, 2008
			Mr. Hastings of
			 Florida (for himself and Mr.
			 Hinchey) introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow a
		  nonrefundable credit against income tax liability for gasoline and diesel fuel
		  used in highway vehicles for nonbusiness purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Working Families Gas Tax Credit Act of
			 2008.
		2.Credit for gasoline
			 and diesel fuel used in highway vehicles for nonbusiness purposes
			(a)In
			 generalSubpart A of part IV
			 of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to
			 nonrefundable personal credits) is amended by adding after section 25D the
			 following new section:
				
					25E.Credit for
				gasoline and diesel fuel used in highway vehicles for nonbusiness
				purposes
						(a)Allowance of
				creditIn the case of an
				individual, there shall be allowed as a credit against the tax imposed by this
				chapter for the taxable year an amount equal to the aggregate qualified taxable
				fuel expenditures made by the taxpayer during such year.
						(b)LimitationThe
				credit allowed under subsection (a) for a taxable year shall not exceed $500
				($1,000 in the case of a joint return).
						(c)Qualified
				taxable fuel expendituresFor purposes of this section—
							(1)In
				generalThe term qualified taxable fuel expenditures
				means amounts paid for a taxable fuel (as defined by section 4083(a) (without
				regard to paragraph (1)(C) thereof) for a nonbusiness use in a highway
				vehicle.
							(2)ExceptionSuch
				term does not include amounts paid for any fuel with respect to which a credit
				is allowed under section 34 or a refund allowed under section 6420, 6421, or
				6427.
							(d)Limitation based
				on modified adjusted gross incomeThe amount which would (but for this
				subsection) be taken into account under subsection (a) for the taxable year
				shall be reduced (but not below zero) by 5 percent of so much of the taxpayer’s
				adjusted gross income as exceeds $75,000 ($150,000 in the case of a joint
				return).
						(e)Rate of increase
				in price of a gallon of gasoline must exceed rate of inflation by not less than
				300 percent
							(1)General
				ruleSubsection (a) shall not apply for any taxable year unless
				the Secretary determines that the percentage change in the price of a gallon of
				gasoline for the taxable year is not less than 300 percent of the change in the
				inflation rate for such taxable year.
							(2)Percentage change
				in the price of a gallon of gasolineFor purposes of paragraph (1), the
				percentage change in the price of a gallon of gasoline for a taxable year is
				the percentage (if any) by which—
								(A)the average price of a gallon of gasoline
				as of the close of the taxable year, exceeds
								(B)the average price of a gallon gasoline as
				of the beginning of the taxable year.
								(3)Inflation
				rateFor purposes of
				paragraph (1), the inflation rate for the determination period is the
				percentage (if any) by which—
								(A)the average of the Consumer Price Index as
				of the close of the taxable year, exceeds
								(B)the average of the Consumer Price Index as
				of the beginning of the taxable year.
								(4)Price of a
				gallon of gasolineFor purposes of this subsection, the price of
				a gallon of gasoline shall be as determined under the U.S. Regular All
				Formulations Retail Gasoline Prices by the Energy Information Administration of
				the Department of Energy.
							(5)Consumer Price
				IndexFor the purposes of this subsection, the term
				Consumer Price Index means the last Consumer Price Index for
				all-urban consumers published by the Department of Labor. For purposes of the
				preceding sentence, the revision of the Consumer Price Index which is most
				consistent with the Consumer Price Index for calendar year 1986 shall be
				used.
							(f)Adjustments for
				inflationIn the case of a
				taxable year beginning after December 31, 2008, each of the dollar amounts in
				subsection (b) and (d) shall be increased by an amount equal to—
							(1)such dollar
				amount, multiplied by
							(2)the cost-of-living
				adjustment determined under section 1(f)(3) for the calendar year in which the
				taxable year begins, determined by substituting calendar year
				2007 for calendar year 1992 in subparagraph (B) thereof.
				If any amount as increased under the preceding sentence is not a multiple of
				$50, such amount shall be rounded to the nearest multiple of $50.
							If, in
				the case of any amount in subsection (b) as increased under the preceding
				sentence, is not a multiple of $10, such amount shall be rounded to the nearest
				multiple of $10, and if, in the case of any amount in subsection (d) as
				increased under the preceding sentence, is not a multiple of $100, such amount
				shall be rounded to the nearest multiple of $100.(g)GuidanceNot
				later than January 31 of each year, the Secretary shall promulgate such
				guidance as may be necessary or appropriate to carry out the provisions of this
				section with respect to the preceding taxable
				year.
						.
			(b)Clerical
			 amendmentThe table of sections for subpart A of such part IV is
			 amended by inserting after the item relating to section 25D the following new
			 item:
				
					
						Sec. 25E. Credit for gasoline and diesel fuel used in highway
				vehicles for nonbusiness
				purposes.
					
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2007.
			
